                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

THE DEMOCRATIC PARTY OF WISCONSIN,
COLLEEN ROBSON; ALEXIA SABOR; PETER
KLITZKE; DENIS HOSTETTLER, JR.; DENNIS
D. DEGENHARDT; MARCIA STEELE; NANCY
STENCIL; and LINDSAY DORFF,
                                                              ORDER
                            Plaintiffs,
                                                             19-cv-142
              v.

ROBIN VOS, in his official capacity as
speaker of the Wisconsin State Assembly;
SCOTT L. FITZGERALD, in his official
capacity as majority leader of the Wisconsin
State Senate; ALBERTA DARLING, in her
official capacity as co-chair of the Wisconsin
Joint Committee on Finance; JOHN NYGREN,
in his official capacity as co-chair of the
Wisconsin Joint Committee on Finance;
ROGER ROTH, in his official capacity as
President of the Wisconsin State Senate;
JOAN BALLWEG, in her official capacity as
co-chair of the Wisconsin Joint Committee for
Review of Administrative Rules; STEPHEN L.
NASS, in his official capacity as co-chair of
the Wisconsin Joint Committee for Review of
Administrative Rules; JOEL BRENNAN, in
his official capacity as Secretary of the
Wisconsin Department of Administration;
TONY EVERS, in his official capacity as
Governor of the State of Wisconsin, and
JOSHUA L. KAUL, in his official capacity as

                                                 1
Attorney General of the State of Wisconsin,

                             Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       I am disqualifying myself in this case pursuant to 28 U.S.C. § 455.

       Entered this 27th day of February, 2019.

                                              BY THE COURT:


                                              /s/
                                              __________________________________
                                              BARBARA B. CRABB
                                              District Judge




                                                2
